Samuel David s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 10, 2015

                                      No. 04-15-00697-CV

                                    Janette Suzanne CLARK,
                                            Appellant

                                                 v.

                                     Samuel David CLARK,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-15-0000318
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER

        On November 2, 2015, appellant Janette Suzanne Clark filed a notice of appeal in the
trial court from the trial court’s “Protective Order,” which appellant states was signed on October
2, 2015. On November 5, 2015, appellant filed an affidavit of indigency in this court. It appears
appellant did not file her affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on November 2, 2015, the date her notice of appeal was filed,
or a motion for extension of time to file the affidavit was due in this court fifteen days later, on
November 17, 2015. See id. R. 20.1(c)(1), (3).

         We construe the affidavit filed in this court on November 5, 2015, as a motion for
extension of time to file the affidavit in the trial court. We GRANT the motion to extend time to
file an affidavit of inability to pay costs.

        We order the clerk of this court to send copies of the affidavit and this order to the trial
court clerk, the court reporter, and all parties. See id. R. 20.1(d)(2).

     We further order the deadline for filing a contest to the affidavit of indigence is
November 20, 2015. Any contest must be filed in this court. See id. R. 20.1(e)(1).
        We order the clerk of this court to serve a copy of this order the trial court, the district
clerk, the court reporter, appellant, and appellee.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court